DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of the present application is the U.S. national phase of PCT Application No PCT/CN2018/1 17146 filed on November 23, 2018, which claims a priority of the Chinese patent application No. 201711422770.5 filed on December 25, 2017.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on December 21, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Examiner's Notes
4.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Preliminary Amendment
5.	Acknowledgment is made of Applicant’s submission of the preliminary amendment, dated June 23, 2020. Claims 8-10, 30, and 35 have been amended; claims 17-29, 31-34, and 36 have been canceled; claims 37 and 38 are new. Claims 1-16, 30, 35, 37, and 38 are pending. This communication is considered fully responsive and sets forth below. 

Claim Objections
6.	Claims 14-16 and 35 are objected to under 37 CFR 1.126 because of the following informalities:
Regarding 14, it recites, “A Physical Downlink Control Channel (PDCCH) monitoring indication method, comprising: 
PDCCH based on indication information for a PDCCH monitoring periodicity, 
wherein the indication information includes a first PDCCH monitoring periodicity...”
Claim 14 is a method-step claim. The examiner objects the usage of the term “PDCCH” as indicated in italics in the sending step above and suggests amending it to “a PDCCH,” so the claim language flows better.
Claims 15, 16, and 35 are objected to since these claims all depend from claim 14.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 14 and 35 rejected under 35 U.S.C. 112(a), as being a single means claim.
Regarding claim 14, it recites “A Physical Downlink Control Channel (PDCCH) monitoring indication method, comprising: 
sending downlink control information (DCI) on PDCCH based on indication information for a PDCCH monitoring periodicity, 
wherein the indication information includes a first PDCCH monitoring periodicity; or the indication information includes a first PDCCH monitoring periodicity and a second PDCCH monitoring periodicity, when the indication information further includes the second PDCCH monitoring periodicity, the second PDCCH monitoring periodicity is used to enable a terminal to monitor a second PDCCH in a monitoring slot belonging to the second PDCCH monitoring periodicity when the terminal does not detect a first PDCCH in a monitoring slot belonging to the first PDCCH monitoring periodicity.”   
Claim 14 is a method-step claim. It is a single means claim, since the method comprises one function only, i.e., sending function, as indicated in italics above.
A single means claim does not comply with the enablement requirement of 35 U.S.C. 112(a), because “the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor”.  MPEP § 2164.08(a) (citing to In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983)).  See also, MPEP § 2181.
Same rationale applies to claim 35, though claim 35 is written in the form of an apparatus claim.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 14 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deng et al. (US 2020/0389847).
Regarding claim 14, Deng et al. teach the Physical Downlink Control Channel (PDCCH) monitoring indication method (paragraph [0220] lines 1-19; Examiner’s Notes: the configuration of physical downlink control channel (PDCCH) monitoring occasion, such as the flow diagram shown in FIG. 8 of the prior art teaches the limitation of “A Physical Downlink Control Channel (PDCCH) monitoring indication method” in the instant application), comprising: 

wherein the indication information includes a first PDCCH monitoring periodicity; or 
the indication information includes a first PDCCH monitoring periodicity and a second PDCCH monitoring periodicity, when the indication information further includes the second PDCCH monitoring periodicity, the second PDCCH monitoring periodicity is used to enable a terminal to monitor a second PDCCH in a monitoring slot belonging to the second PDCCH monitoring periodicity when the terminal does not detect a first PDCCH in a monitoring slot belonging to the first PDCCH monitoring periodicity (paragraph [0232] lines 1-7; Examiner’s Notes: a PDCCH monitoring occasion periodicity, e.g., a minimum PDCCH monitoring occasion periodicity, in the prior art teaches the limitation of “a first PDCCH monitoring periodicity;” the PDCCH monitoring configuration information regards to a minimum PDCCH monitoring occasion periodicity 
Regarding Claim 35, Deng et al. teach the Physical Downlink Control Channel (PDCCH) monitoring indication method (paragraph [0220] lines 1-19; Examiner’s Notes: see details presented in claim 14 above).
Deng et al. further teach the network device (paragraphs [0024] lines 1-15 & [0235] lines 1-17; Examiner’s Notes: gNB, e.g., base station 114a depicted in FIG. 1A of the prior art teaches the limitation of “network device” in the instant application), comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the PDCCH monitoring indication method (paragraph [0235] lines 1-17; Examiner’s Notes: memory in the base station in the prior .   

Allowable Subject Matter
12.	Claims 1-13, 30, 37, and 38 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Deng et al. (US 2020/0389847) and Liang et al. (US 2015/0117271) are generally directed to various aspects of configuring a physical channel monitoring occasion in a wireless network and scheduling beam failure recovery requests by an WTRU in a CONNECTED discontinuous reception (DRX) state; and determining, according to a timing relationship between the PDSCH and the HARQ-ACK information complied by a secondary serving cell, a set of downlink subframes of aggregated serving cells in a feedback window corresponding to an uplink subframe. 
However, in consideration of the preliminary amendment submitted on June 23, 2020, the information disclosure statement filed on December 21, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“when the first PDCCH is not detected in the monitoring slot belonging to the first PDCCH monitoring periodicity, monitoring the PDCCH in a next slot including a PDCCH 
Similar limitations are included in claim 30.
Dependent claims 2-13, 37, and 38 are also allowable for incorporating the features recited in the independent claim.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Liang et al. (US 2015/0117271) is generally directed to determining, according to a timing relationship between the PDSCH and the HARQ-ACK information complied by a secondary serving cell, a set of downlink subframes of aggregated serving cells in a feedback window corresponding to an uplink subframe;
Deng et al. (US 2020/0389847) is directed to techniques for configuring a physical channel monitoring occasion in a wireless network and scheduling beam failure recovery requests by an WTRU in a CONNECTED discontinuous reception (DRX) state;

	Yi et al. (US 2018/0352582) is directed to various aspects of handling overlap of multiple channels in a wireless communication system, wherein an user equipment (UE), which operates in half-duplex frequency division duplex (FDD), determines that a periodic uplink (UL) transmission collides with a physical downlink shared channel (PDSCH) reception in a subframe, and performs either the periodic UL transmission or the PDSCH reception in the subframe, and when the periodic UL transmission corresponds to a semi-persistent scheduled (SPS) physical uplink shared channel (PUSCH), the PDSCH reception is performed; 
Zhang et al. (US 9,729,295) is directed to various aspects of determining, in a network apparatus, PUCCH format resources for HARQ-ACK for time division duplex signaling based on an index of the first enhanced control channel element used for transmission of a corresponding EPDCCH downlink assignment in an uplink subframe, the index of the downlink subframe in which the EPDCCH downlink assignment is transmitted, and one or more configured parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner
Art Unit 2473